Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-9,12 and 15-18  are rejected under 35 U.S.C. 103 as being unpatentable over  Okada et al  (Pat# 9,188,624).
As to claims 1 and 16, Okada et al disclose a  probing system as shown in figure 11  comprising: a chuck(12)  configured to support a device under test (semiconductor) and 5a manipulator (20)  disposed above the chuck (12) and including a first probe (24a,36a/36,350a) protruding from the manipulator (12)  toward the chuck, wherein the first probe includes a temperature-sensing device(350)  for sensing a temperature of  the probe tips (36a) 10, the temperature-sensing device is surrounded by an extensible member  (34) (located between the probe tip (36a) and the plug  (32a)  as shown in Figures 5, 7)  and an end of the temperature-sensing device (350a) protrudes from the extensible member (34). Okada et al do not explicitly mention about  the temperature sensing device  for sensing a temperature of a front surface of the 10DUT (not shown) and the temperature-sensing device (350a)  is surrounded by a thermal conductive member, and an end of the temperature-sensing device protrudes from the thermal conductive member.  However, it  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the extensible member (34) is a thermal conductive member since it absorbs the heat from the surface of the chuck and the surface of the device under test  (semiconductor deivce). Furthermore, Okala et al keep the temperature of the probe tip and the substantially equalized (see column 7 lines 24-30) , therefore the temperature measurement of the probe tip (36a) would be substantial as the temperature of the  device under test (semiconductor device)
	As to claim 2, the temperature-sensing device (350a)  is disposed at an end portion of the first probe.
	As to claim 3, the temperature-sensing device (350a) includes one of a temperature sensor.
	As to claim 4,  Okada et al disclose a  probing system as mentioned in claim 1 but Okada et al do not mention about a width of the temperature-sensing device is substantially less than 200 Um. However, the width of the temperature sensing device wold depend on the size of the surface of the device under test and this would be considered as an obvious design choice. Furthermore, the width of the temperature-sensing device  is considered as   a relative dimension  of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see n Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
	As to claim 5, the temperature-sensing device probe (24a,36a/36,350a) of Okada et al  includes a probe tic (36a/36) made of metallic  material (see column 3, lines 9-15)16US9728
	As to claim 7, it appears that the thermal conductive member (34)  is configured to increase thermal conductivity of an end portion of the first probe.
	As to claim 8, Okada et al disclose  a  probing system as mentioned in claim 1 but Okada et al do not mention about  the thermal conductive member is formed of conductive epoxy. However, it is well known in the art that the thermal conductive member is formed of conductive epoxy. Furthermore, since Applicants have not established the significant criticality of the material of the thermal conductive member such as Epoxy , therefore the material selection for the thermal conductive member would be considered as an obvious design choice.  
As to claim 9, Okada et al disclose  a  probing system as mentioned in claim 1 but Okada et al do not mention about  a material of the thermal conductive member includes silver (Ag) or gold (Au). However, it would have been well known in the art to recognize that the thermal conductive material member in the device of Okada et al  is made of  gold and silver because it is  a good conductive thermal  material. Furthermore, since Applicants have not established the significant criticality of the material of the thermal conductive member such as gold or silver, therefore the material selection for the thermal conductive member would be considered as an obvious design choice.  
As to claim 12, it appears that the first probe (24a,36a,350a)  is flexible and bendable.
As to claim 15, the first probe (23a,36a,350a)  is connected to the manipulator (20) through a connector (300).
As to claim 17, Okada et al disclose a probing device as mentioned in claims 1 and 16  but Okada et al do not mention about  during the sensing of the temperature, a distance between the temperature- sensing device and the front surface of the DUT is substantially 20less than 1 Um. However, it  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to position the temperature sensing device at the distance less than  1Um  for the purpose of so obtained the  temperature of the front surface4 of the DUT  accurately.
As to claim 18, Okada et al disclose a probing device as mentioned in claims 1 and 16  but Okada et al do not mention about  the temperature-sensing device contacts the front surface of the DUT during the sensing of the temperature. However, it  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have  the temperature sensing device contacting the front surface of the DUT for the purpose of for the purpose of so obtained the  temperature of the front surface4 of the DUT  accurately.
Claim  10 is  rejected under 35 U.S.C. 103 as being unpatentable over Okada et al  (Pat# 9,188,624)  in view of  Wooten et al (Pat#5,791,782).
As to claims 10 , Okada et al disclose a  probing system as mentioned in claims 1 and 16. Okada et al do not mention about a thermal shield surrounding the end portion of the first probe.
Wooten et al disclose a thermal shield (50) as shown in figure 10 surrounding the end portion of the temperature probe (11).
It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a thermal shield as taught by Wooten et al to the end portion of the first probe (24a,36a,350a) of Okada et al for the purpose of concentrating the measured temperature within the shield more  accurately.
Claim 11 is  is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al  (in view of Wooten et al as applied to claims  1 and 10  above, and further in view of  Bernert et al (Pat#7,185,698).
As to claim 11, Okada et al  in view of Wooten et al disclose probing system as mentioned in claim 1 and 10. In the device of Okada et al   in view of Wooten et al, Wooten et al disclose a thermal shield for the first probe of Okada et al but do not specifically mention about the material for the  thermal shield.
Bernert et al teach that the thermal shield made of Teflon is well known in the art (see column 4, lines 49-50).
 It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the thermal shield in the device of Okada et al in view of Wooten et al made of Teflon as taught by Bernert et al since it is a low thermal conductivity material.
Claim  13 is  rejected under 35 U.S.C. 103 as being unpatentable over Okada et al  (Pat# # 9,188,624 ) in view of  Benjamin  et al (Pat#7,080,941).
As to claim 13, Okada et al disclose a  probing system as mentioned in claims 1 and 16. Okada et al do not mention about a thermal shield surrounding the end portion of the first probe.
Benjamin  et al disclose a probe (14) with  electromagnetic shield (16,18,20)  surrounding the end portion of the temperature probe (14) as shown in figure 1A.
It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a Electromagnetic shield as taught by Benjamin  et al to the end portion of the first probe (24a,36a,350a) of Okada et al for the purpose of eliminating electromagnetic noise from the probe tip . 
Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over Okada et al   in view of  Benjamin  et al  as applied to claims 1 and 13  above, and further in view of  Price et al (Pat# 6,114,849).
As to claim 14, Okada et al  in view of Benjamin et al disclose a  probing system as mentioned in claims 1 and 13. Okada et al do not mention about a material of the electromagnetic shield includes copper (Cu).
Price et al teach that it would have been well-known to  have the electromagnetic shield (44) made of Copper.
It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the electromagnetic shield in the device of Okada et al in view of Benjamin et al made of Copper as taught by Price et al  because it is  the most reliable metal  and it is highly effective in attenuating magnetic and electrical waves.
9.	Claims 6 and 19-20  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose a second probe disposed adjacent to the first probe and configured for probing and testing the DUT as recited in claim 6 and in combined with other claimed element as recited in claim 1. 
The prior art does not disclose further  a second probe, wherein the front surface of the DUT is probed by the second probe, thereby the sensing of the temperature and the probing of the DUT are performed simultaneously as recited in claim 19 and in combined with other claimed limitation as recited in claim 15. Claim 20 depend from objected claim 19, it is also objected.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINH P NGUYEN/Primary Examiner, Art Unit 2867